Citation Nr: 0724018	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
was diagnosed with hypertension during service; the August 
1969 separation examination report reveals a blood pressure 
of 118/66.

2.  Private medical records reveal a diagnosis of 
hypertension in November 1973 which is four years after the 
veteran separated from service.

3.  Despite the assertions of the veteran and his spouse, 
there is no competent medical evidence revealing a diagnosis 
of hypertension within the first year after the veteran 
separated from active service.  

4.  Hypertension was not manifest to a degree of 10 percent 
in the first year after the veteran separated from military 
service.  


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was issued VCAA notice with 
respect to his claim in a letter dated June 2002.  In July 
2002, the veteran stated that he was enclosing all the 
records that he had in his possession.  The veteran has not 
alleged that he has been prejudiced by any lack of notice.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claim for service connection 
for hypertension, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  In this 
regard, the veteran has not been provided a VA examination in 
order to determine whether his current hypertension is 
related to his military service.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
clear medical evidence that the veteran has a current 
diagnosis of hypertension and that such a diagnosis has 
existed since 1973, approximately 4 years after the veteran 
separated from service.  There are service medical records of 
record, and they do not show any diagnosis of hypertension.  
The veteran's claim is that his hypertension manifested 
within the one year presumptive period after his separation 
from service.  VA has attempted to obtain the medical 
evidence related to this period of time, but there is none 
available.  There is no medical evidence of record showing 
that the veteran had a diagnosis of hypertension in service 
or that any claimed disorder may be related to service or 
that it manifested within a year of separation from service.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical treatment 
records; and VA medical treatment reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for service connection for hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  This is commonly referred to as a 
"presumptive" service connection as the disability 
manifested during the presumptive period of time.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board must address the fact that the veteran's 
claims file was lost by VA.  The veteran has submitted a copy 
of the first page of a February 1996 rating decision which 
denied service connection for a psychiatric disorder.  At 
some point subsequent to this, the veteran claims file was 
transferred between VA facilities and lost.  VA records dated 
in 2000 and 2001 reveal that searches were made to try and 
find the veteran's claims file which were ultimately 
unsuccessful.  Accordingly, the veteran's claims file had to 
be rebuilt.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Even though the veteran's claims file has been lost, it does 
not impact upon adjudication of the veteran's claim for 
service connection for hypertension.  The evidence necessary 
to adjudicate the veteran's claim has been obtained and made 
part of the record.  The veteran filed a claim for service 
connection for hypertension in March 2000.  Copies of the 
veteran's discharge papers are of record.  VA also has 
obtained copies of the veteran's service medical records and 
they appear to be complete.  Private medial records dating 
back to 1973 have also been obtained.  

The veteran's separation papers, DD 214, reveal that he 
served from December 1967 to November 1969.  The veteran's 
service medical records contain entrance and separation 
examination reports along with treatment records spanning his 
period of active service.  A June 2002 statement from the 
veteran's wife indicates that he was diagnosed with 
hypertension at age 16 before he entered service.  However, 
this is not supported by the service medical records.  The 
veteran's December 1967 entrance examination report is of 
record.  His heart and vascular system were evaluated as 
being normal.  His blood pressure was recorded as 138/80.  No 
diagnosis of hypertension was made.  The veteran's August 
1969 separation examination report is of record.  Again, his 
heart and vascular system were evaluated as normal.  Blood 
pressure was recorded as 118/66.  

There is no evidence in the service medical records that the 
veteran was diagnosed with hypertension, or that he had 
elevated blood pressure readings, during service.  The 
veteran's claim is not that he had hypertension during 
service.  Rather, he claims that his hypertension manifested 
within the first year of his separation from service so that 
he warrants service connection on a presumptive basis.  In 
this regard, the veteran and his wife have submitted numerous 
written statements in which they state that, about three 
months after he separated from service, the veteran was 
diagnosed with hypertension and placed on anti-hypertensive 
medication.  Specifically, the veteran claims that he was 
treated by a Dr. Carno during this period of time.  A letter 
from Dr. Carno dated May 1995 is of record and states that he 
could not find any records on the veteran and that "we 
normally discard records after 15 years of no activity."  
However, a November 1973 hospital admission note signed by 
Dr. Carno is of record.  It indicates that the veteran's 
blood pressure reading was 190/100.  It states "admission 
diagnosis:  essential hypertension, etiology to be determined 
and probable cholelithiasis."  The Board notes that this 
record is dated approximately 4 years after the veteran 
separated from service and does not indicate that medication 
has been prescribed for the hypertension.  The December 1973 
hospital discharge summary does indicate that the veteran was 
"admitted to the hospital because of headaches and a past 
history of hypertension."  However, this record does not 
indicate how long a history of hypertension or if it was 
manifest within a year after the veteran's separation from 
service.  

Subsequent medical records including recent VA medical 
records, dated from 1979 to the present reveal that the 
veteran has been diagnosed with hypertension which has been 
treated with prescription medication.  

While the veteran and his wife are competent to testify that 
he was taking medication for treatment of hypertension within 
a year of service, these assertions are not supported by the 
medical evidence of record.  The earliest diagnosis of 
hypertension is dated four years after service in 1973.  This 
record is signed by Dr. Carno, so subsequent indications from 
the doctor that the records are unavailable are not as 
critical as some of his records have been obtained.  Despite 
the veteran's claims file being lost previously, there is no 
adverse impact on the veteran's claim.  Specifically, review 
of the evidence cited in the February 1996 rating decision 
does not reveal any records dated prior to November 1973.  
Accordingly, there are no records dated during the one year 
presumptive period after the veteran's separation from 
service in November 1969 which have been lost.

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  There is not 
competent medical evidence linking the veteran's current 
hypertension to service.  There is no competent medical 
evidence showing that the veteran was diagnosed with 
hypertension during service or that hypertension manifested 
to a degree of 10 percent during the first year after 
service.  While the veteran and his wife are competent to 
state that he was taking medication to treat hypertension 
within a year after service, they are not competent to make a 
medical diagnosis of hypertension, or determine that it 
manifested to a degree of 10 percent.  Accordingly, service 
connection for hypertension must be denied.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for hypertension, the benefit-
of-the-doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Service connection for hypertension is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


